819 So. 2d 913 (2002)
Landon (Glade) TILLMAN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D01-3423.
District Court of Appeal of Florida, Third District.
June 19, 2002.
*914 Bennett H. Brummer, Public Defender, and Robert Godfrey, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Thomas C. Mielke, Assistant Attorney General, for appellee.
Before GERSTEN, GODERICH and RAMIREZ, JJ.
PER CURIAM.
Affirmed. The scoring of victim injury is within the sound discretion of the trial court. See Kelly v. State, 701 So. 2d 1253 (Fla. 5th DCA 1997). While drawing the line between slight and moderate injuries is not an easy task, see Poole v. State, 753 So. 2d 698, 698-99 (Fla. 4th DCA 2000), we find no abuse of discretion in the trial court's finding that the injury was moderate in this case. The injured detective had to be on light duty for three months, wear an ankle brace, and regularly attend physical therapy and doctors appointments. Unlike Poole, where the officers suffered only "tiny knicks," the injury in our case was more than "slight."